Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 10/07/21, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as shown below.
Claim Status
3.	Claims 1-3, 5, 7-14 are pending in the application. Claims 4 and 6 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2007/0001692) in view of Nakayama et al. (US 2009/0219043). (“Naka”).
6.	Regarding claim 1, Yamada teaches An interposer to be interposed between a socket and (a wiring) board [Figures 1-6, 15, an interposer 8 is shown], the interposer comprising: a having a first through hole into which a first contactor of the socket is inserted [Figures 1-6, 15, a substrate 100 having a first through hole into which a first contactor 36 of the socket 6 is shown]; and a first conductive path disposed on the substrate, wherein the first conductive path comprises a first contact portion that contacts a second contactor of the socket [Figures 1-6, 15, a first conductive path 44 is disposed on the substrate 100, the first conductive path comprises a first contact portion 44 with which the second contactor 32 contacts].
Yamada does not explicitly teach the interposer is a separate member from the wiring board that detachably attaches to the interposer.
However, Naka teaches the interposer is a separate member from the wiring board that detachably attaches to the interposer [Figures 3-4, the interposer 13 is a separate member from the wiring board 11 and 12 combined that detachably attaches to the interposer 13, see screw].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada with Naka. Doing so would allow Yamada to comprise a wiring board acting as a reinforcement board detachably attached to the interposer to help improve design and provide strength to the device. 
7.	Regarding claim 2, Yamada teaches wherein the interposer further comprises a circuit that is connected to the first conductive path [Figures 2-5, the interposer 8 comprises a circuit 38, P(0055)].
8.	Regarding claim 3, Yamada teaches wherein the interposer further comprises a connector that is mounted on the substrate and that is connected to the first conductive path [Figures 2-5, board 38 acts as a connector].

A socket assembly comprising: an interposer according to claim 1; and a socket to which a DUT is to be electrically connected and to which the interposer is attached, wherein the socket comprises: a first contactor which has a first end and which is inserted into the first through hole of the interposer, the first end being to contact with the first terminal of the DUT; a second contactor which has a second end and which contacts with the first contact portion of the interposer, the second end being to contact with the second terminal of the DUT; and  -22-a holding member which holds the first contactor and the second contactor so that the first end and the second end are located on substantially the same virtual plane, and the second contactor has a length shorter than a length of the first contactor [Figures 2-5, a socket 6 to which a DUT 4 is connected is shown, a first contactor 36 and a second contactor 32 is shown, a holding member 6 is shown]; and an air layer is formed between the holding member and the interposer [Figures 2-5, an air layer 82 is shown].
10.	Regarding claim 8, Yamada teaches wherein the interposer further comprises a connector that is mounted on the substrate and that is connected to the first conductive path [Figures 2-5, the interposer 8 comprises a connector], the substrate of the interposer has an exposed region exposed from the socket, and the connector is disposed on the exposed region to be on the same side of the substrate as the socket [Figures 2-5, exposed region of the substrate is shown].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yamada (US 2007/0001692).
13.	Regarding claim 5, Yamada teaches A socket that electrically connects to a DUT, the socket [Figures 1-6, 15, a socket 6 is shown to which a DUT 4 is connected] comprising: a first contactor having a first end that contacts a first terminal of the DUT [Figures 1-6, 15, a first contactor 36 is shown]; a second contactor having a second end that contacts a second terminal of the DUT [Figures 1-6, 15, a second contactor 32 is shown]; and a holding member that holds the first contactor and the second contactor such that the first end and the second end are on substantially the same virtual plane, wherein the second contactor has a length shorter than a length of the first contactor [Figures 1-6, 15, a holding member 70 is shown, the second contactor 32 has a length shorter than that of the first contactor 36]; the socket further comprises an air layer  Reply to Office Action of July 12, 2021that forms an air layer between the holding member and an interposer [Figures 1-6, 15, the socket further comprises an air layer 82 that forms an air layer between the holding member 70 and an interposer 8].

Allowable Subject Matter
14.	Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the interposer according to claim 1; and 3Application No. 16/742,982Docket No.: 18414-128001Amendment dated October 7, 2021Reply to Office Action of July 12, 2021the wiring board that attaches to the interposer, wherein the wiring board comprises a second conductive path comprising a second contact portion that faces the first through hole of the interposer, and the wiring board is a separate member from the interposer and detachably attaches to the interposer.” 
16.	Claims 10-14 are also objected as they further limit claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868